Broyles, C. J.
1. Before exceptions pendente lite can be considered by this court, error must have been originally assigned in the main bill of exceptions upon the exceptions pendente lite, and not merely upon the judgment complained of in the exceptions pendente lite, or such an assignment must be made, by the permission of this court, before the argument of the case here. Jones v. Ragan, 136 Ga. 653 (71 S. E. 1098) ; Sovereign Camp of Woodmen of the World v. Warner, 25 Ga. App. 449 (103 S. E. 861); Carhart v. Mackle, 25 Ga. App. 499 (103 S. E. 855). An inspection of the original records of those cases (of file in the office of the clerk of the reviewing court) discloses that in the main bill of exceptions in each case error was assigned upon the judgment complained of in the exceptions pendente lite and not upon the exceptions pendente lite themselves. Under this ruling, the exceptions pendente lite cannot be considered.
2. The motion for a new trial is based upon the general grounds only, and the verdict was amply authorized by the evidence: It follows that the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Exceptions pendente lite to the overruling of the defendant’s demurrer to the accusation are specified in the main bill of exceptions as a part of the record material to the consideration of the errors.complained of, and were sent up in the record; and in regard to that ruling the main bill of exceptions says: “Said defendant, being dissatisfied with the judgment of the court overruling his demurrer, then and there excepted thereto and filed his bill of exceptions pendente lite thereto, alleging that said court erred and that the judgment was contrary to law, which required that said demurrer be sustained upon the general grounds taken, both singly and collectively. Said demurrer, the judgment of court refusing same, and said bill of exceptions are on record in said court and hereby referred to and made a part of this bill of exceptions and error is hereby assigned upon the judgment of said court overruling and denying said demurrer, and the judgment of the appellate court reversing the same is hereby prayed.”
Bolling Whitfield, A. H. Crovatt, for plaintiff in error.
F. M. Scarlett Jr., solicitor, contra.